Case 20-10343-LSS Doc 5344 Filed 06/15/21 Page1of7

FILED

a JUN 15 AM 9: 13

U. = ye sry

 
 

Case 20-10343-LB\ Poc STEP EP Page 2 of 7

ALS
| 7o Wi? TP CONCERNS &

TZ belive L was 9 yard ol,
Lh fad a ind hit Ueved aews
te atibend L weeld days

fuel ond ib aleeld ¢
@A (sented wha de Aad ee

   
 

 

Mar and is

aw ele ( Cyd fe ee

  

 

  

ttre ob ou et sass wa (bd fgoo
in pacramnle alpen
 

_ Case 20-10343-LSS Doc5344 Filed 06/15/21 Page 3 of 7

We. gaect Che nighF Hr, ard the |

Aad ca don lee, [VL
warltd % week en ny Bbiaorpoltcfe
Lk sad yo, and re Pawel ats Bed tote

AL wortel “tnby Joke & fod mare L
hy fb breil wlre stbiy tr he camer
tts table, He ener op a. hoe f
ard As, Lorktd ot we ancl <ald Some Chas
ton pach, (5 12 relly uctly Aad
| anne i ar
. , k backs
Dated on th 5 Lhvsf at my okic ye!
Dh Go WIFE
adv ht | of Aigh schol, Ap, CLL
Am Terme Came L- trdih B kaw phere.

  
 
 
Case 20-10343-LSS Doc 5344 Filed 06/15/21 Page4of7

G6 he hid 'f wre cre
what Jewod of Corb  cowtd er af att ¢
hb didet rattan B me, bh Aid offecidl

 

‘cote amnindl
the Clark wf 2 gar L Cobb} thd
| ee jae my partrta itty K

Grant te gut. Telly hen Wer

   

 

dod b 90 fo _ van ven esther |
OA Lo CO hyn

why Learly bat ratty bt abl tl
Case 20-10343-LSS Doc 5344 Filed 06/15/21 Page5of7

 
 

Case 20-10343-LSS Doc 5344 Filed 06/15/21 Page6of7

SIA Markey St
(otit Floor, Q6A bud Selb
usiloningioN, DE (9PO!
 

Case 20-10343-LSS Doc 5344 Filed 06/15/21 Page 7 of7

 

"apy ss ey He

 

T Wd TZO0e NN z
‘S WD OLNAWYUDYS

my

in

ts

St
th,

HE

ih

AOB'eS‘Aup ye nos se0u U
Suyjuo/AOB-eo‘auip ye suljuo

 

Oneoo] & puy — ¥S01y AINC.-8 esn Jo
u0}}e13S1501 afaiyaa anok Aeg

 
